 Case: 5:19-cv-00197-MAS Doc #: 27 Filed: 08/23/19 Page: 1 of 6 - Page ID#: 165


                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION AT LEXINGTON
                                          )
ROBERT TOMPKINS                           )               Filed Electronically
                                          )
       PLAINTIFF,                         )
                                          )
VS.                                       )
                                          )
BONNIE PLANTS, INC. d/b/a BONNIE PLANTS, )     CASE NO. 5:19-cv-00197-KKC
ALABAMA FARMERS COOPERATIVE, INC.         )
d/b/a BONNIE PLANTS, AND LOWE’S HOME      )
IMPROVEMENT, LLC, d/b/a LOWE’S and d/b/a  )
LOWE’S HOME IMPROVEMENT                   )
                                          )
       DEFENDANTS.                        )
                                          )

                      ANSWER TO FIRST AMENDED COMPLAINT


       Come the Defendants, Bonnie Plants, Inc., d/b/a Bonnie Plants, Alabama Farmers

Cooperative, Inc., d/b/a Bonnie Plants, and Lowe’s Home Centers, LLC (incorrectly identified as

“Lowe’s Home Improvement, LLC”) by counsel, and for their Answer to Plaintiff’s First Amended

Complaint state as follows:

       1.     These Defendants are without information or knowledge sufficient to form a belief

as to the truth of the averments contained within Paragraph 1 of the Plaintiff’s First Amended

Complaint, and therefore, deny same.

       2.     These Defendants admit the averments contained within Paragraphs 2 and 3 of the

Plaintiff’s First Amended Complaint.

       3.     These Defendants deny the averments contained with Paragraphs 4 and 5 of the

Plaintiff’s First Amended Complaint.

       4.     In response to Paragraph 6 of the Plaintiff’s First Amended Complaint, these

Defendants state that they complied with all legal duties owed, if any, and that to the extent
 Case: 5:19-cv-00197-MAS Doc #: 27 Filed: 08/23/19 Page: 2 of 6 - Page ID#: 166


Paragraph 6 of the Plaintiff’s First Amended Complaint misstates these legal duties, if any, and/or

to the extent Paragraph 6 of the Plaintiff’s First Amended Complaint suggest these Defendants did

not comply with these duties, the averments contained within Paragraph 6 of the Plaintiff’s First

Amended Complaint are denied.

       5.      These Defendants deny the averments contained within Paragraph 7 of the

Plaintiff’s First Amended Complaint.

       6.      These Defendants admit the averments contained with Paragraph 8 of the Plaintiff’s

First Amended Complaint.

       7.      In response to Paragraph 9 of the Plaintiff’s First Amended Complaint, these

Defendants state that they complied with all legal duties owed, if any, and that to the extent

Paragraph 6 of the Plaintiff’s First Amended Complaint misstates these legal duties, if any, and/or

to the extent Paragraph 9 of the Plaintiff’s First Amended Complaint suggest these Defendants did

not comply with these duties, the averments contained within Paragraph 9 of the Plaintiff’s First

Amended Complaint are denied.

       8.      These Defendants deny the averments contained within Paragraph 10 of the

Plaintiff’s First Amended Complaint.

       9.      In response to Paragraph 11 of the Plaintiff’s First Amended Complaint, these

Defendants state that they complied with all legal duties owed, if any, and that to the extent

Paragraph 6 of the Plaintiff’s First Amended Complaint misstates these legal duties, if any, and/or

to the extent Paragraph 11 of the Plaintiff’s First Amended Complaint suggest these Defendants

did not comply with these duties, the averments contained within Paragraph 11 of the Plaintiff’s

First Amended Complaint are denied.

       10.     These Defendants admit the averments contained within Paragraph 12 of the

Plaintiff’s First Amended Complaint.

                                                2
 Case: 5:19-cv-00197-MAS Doc #: 27 Filed: 08/23/19 Page: 3 of 6 - Page ID#: 167


       11.     These Defendants deny the averments contained within Paragraphs 13, 14, 15, 16,

17, 18, 19, 20, and 21 of the Plaintiff’s First Amended Complaint.

       12.     These Defendants are without information or knowledge sufficient to form a belief

as to the truth of the averments contained within Paragraph 22 of the Plaintiff’s First Amended

Complaint, and therefore, deny same.

       13.     These Defendants deny the averments contained within Paragraphs 23 and 24 of

the Plaintiff’s First Amended Complaint.

       14.     These Defendants are without information or knowledge sufficient to form a belief

as to the truth of the averments contained within Paragraph 25 of the Plaintiff’s First Amended

Complaint, and therefore, deny same.

       15.     Each and every averment contained within the Plaintiff’s First Amended Complaint

that is not specifically admitted herein is hereby expressly denied

                                       FIRST DEFENSE

       As an affirmative defense, these Defendants specifically plead that Plaintiff’s First

Amended Complaint fails to state a claim against them for which relief may be granted.

                                      SECOND DEFENSE

       As an affirmative defense, these Defendants specifically plead that Plaintiff’s First

Amended Complaint fails to name and join in this action all real parties in interest and/or all

indispensable, necessary and proper parties.

                                       THIRD DEFENSE

       As an affirmative defense, these Defendants specifically plead that Plaintiff’s First

Amended Complaint is barred, in whole or in part, by the provisions of the Tort Reform Act, as

contained in Chapter 411 of the Kentucky Revised Statutes.




                                                 3
 Case: 5:19-cv-00197-MAS Doc #: 27 Filed: 08/23/19 Page: 4 of 6 - Page ID#: 168


                                       FOURTH DEFENSE

        As an affirmative defense, these Defendants specifically plead that the damages alleged in

Plaintiff’s First Amended Complaint, if any, were the direct and proximate cause of the sole and/or

comparative negligence of the Plaintiff or the sole and/or persons or entities not presently parties

to this lawsuit.

                                        FIFTH DEFENSE

        As an affirmative defense, these Defendants specifically plead that the damages alleged in

Plaintiff’s First Amended Complaint, if any, were avoidable consequences, since the Plaintiff

failed to mitigate or reduce his alleged damages, if any.

                                        SIXTH DEFENSE

        As an affirmative defense, these Defendants specifically plead that Plaintiff has waived the

right to assert a claim against them and is, therefore, estopped to do so in this lawsuit.

                                      SEVENTH DEFENSE

        As an affirmative defense, these Defendants state that the Plaintiff’s First Amended

Complaint is barred, in whole or in part, by the applicable statute of limitations, and/or the

equitable doctrine of laches.

                                       EIGHTH DEFENSE

        As an affirmative defense, these Defendants specifically plead that the injuries and

damages alleged in Plaintiff’s First Amended Complaint, if any, were the direct and proximate

result of superseding and/or intervening causes of which these Defendants had no responsibility

or control.




                                                  4
 Case: 5:19-cv-00197-MAS Doc #: 27 Filed: 08/23/19 Page: 5 of 6 - Page ID#: 169


                                       NINTH DEFENSE

       As an affirmative defense, these Defendants state that if Plaintiff’s fall was caused by any

dangerous condition on the premises described in Plaintiff’s First Amended Complaint, which is

specifically denied, then that condition was open and obvious to Plaintiff.

                                       TENTH DEFENSE

       As an affirmative defense, these Defendants state that Plaintiff’s claims are barred, in

whole or in part, by the doctrine of assumption of the risk.

                                    ELEVENTH DEFENSE

       As an affirmative defense, these Defendants state that if any dangerous condition was

present on the premises described in Plaintiff’s First Amended Complaint, which is specifically

denied, then said condition was not discovered by these Defendants, despite their exercise of all

reasonable care to discovery same, and/or these Defendants gave warning adequate to enable

Plaintiff to avoid harm and/or otherwise protect herself from harm.

                                     TWELFTH DEFENSE

       As an affirmative defense, these Defendants specifically plead that prejudgment interest

cannot be awarded for an unliquidated claim.

                                   THIRTEENTH DEFENSE

       As an affirmative defense, these Defendants state that attorney fees are not recoverable as

damages under Kentucky law in the absence of a specific contractual provision or statute

permitting same.

                                  FOURTEENTH DEFENSE

       These Defendants reserve the right to amend this Answer or to assert any additional

defenses that become known and available to them.




                                                 5
  Case: 5:19-cv-00197-MAS Doc #: 27 Filed: 08/23/19 Page: 6 of 6 - Page ID#: 170


            WHEREFORE, Bonnie Plants, Inc., d/b/a Bonnie Plants and Alabama Farmers

Cooperative, Inc., d/b/a Bonnie Plants, pray the Court as follows:

            1.           That Plaintiff’s First Amended Complaint filed against them in this action be

DISMISSED with PREJUDICE and stricken from the docket;

            2.           That they be awarded their costs herein expended, and including reasonable

attorney’s fees (if applicable);

            3.           For a trial of this cause by jury; and,

            4.           For any and all other just and proper relief that the Court may deem them entitled.

                                                                Respectfully submitted,

                                                                WMR DEFENSE

                                                                /s/ Lucas R. Harrison
                                                                John W. Walters
                                                                Gary W. Thompson
                                                                Lucas R. Harrison
                                                                771 Corporate Drive, Suite 900
                                                                Lexington, Kentucky 40503
                                                                Telephone:     (859) 219-9090
                                                                Facsimile:     (859) 219-9292
                                                                john@wmrdefense.com
                                                                gary@wmrdefense.com
                                                                lucas@wmrdefense.com
                                                                COUNSEL FOR DEFENDANTS

                                                      CERTIFICATE OF SERVICE

            On August 23, 2019, I electronically filed the foregoing with the Clerk of the Court by

using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.

                                                                /s/ Lucas R. Harrison
                                                                COUNSEL FOR DEFENDANTS

923.006190C:\NRPortbl\Golden_and_Walters\JAIME\1091634_1.docx




                                                                   6
